      Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

                                         §
RETROLED COMPONENTS, LLC,                §
     Plaintiff / Counterclaim-Defendant, §
                                         §
v.                                       §     Civil Case No.: 6:18-cv-55-ADA
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Defendant / Counterclaim-Plaintiff, §
                                         §      JURY TRIAL DEMANDED
v.                                       §
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Third Party Plaintiff / Third Party §
     Counterclaim-Defendant,             §
                                         §
v.                                       §
                                         §
REECE SUPPLY COMPANY OF DALLAS, §
     Third Party Defendant / Third Party §
     Counterclaim-Plaintiff.             §
                                         §


                                   EXHIBIT A

                                       TO

                THE DECLARATION OF JOHN M. BUSTAMANTE
                            IN SUPPORT OF

RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
         MOTION TO EXCLUDE THE OPINION TESTIMONY OF
    MR. MICHAEL GERSHOWITZ AND MS. CANDICE K. Q. CORNELIUS


RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
  JANUARY 6, 2020 SECOND REQUESTS FOR PRODUCTION (NOS. 44-49) TO
                   PRINCIPAL LIGHTING GROUP, LLC
       Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 2 of 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                     §
 RETROLED COMPONENTS, LLC,                           §
     Plaintiff / Counterclaim-Defendant,             §
                                                     §
                        v.                           §        Civil Case No.: 6:18-cv-55-ADA
                                                     §
 PRINCIPAL LIGHTING GROUP, LLC,                      §
      Defendant / Counterclaim-Plaintiff,            §
                                                     §          JURY TRIAL DEMANDED
                                                     §
 PRINCIPAL LIGHTING GROUP, LLC,                      §
      Third Party Plaintiff / Third Party            §
      Counterclaim-Defendant,                        §
                                                     §
                        v.                           §
                                                     §
 REECE SUPPLY COMPANY OF DALLAS,                     §
     Third Party Defendant / Third Party             §
     Counterclaim-Plaintiff.                         §


      RETROLED COMPONENTS, LLC’S AND REECE SUPPLY COMPANY OF
         DALLAS’S SECOND REQUESTS FOR PRODUCTION (NOS. 44-49)
                   TO PRINCIPAL LIGHTING GROUP, LLC

       Plaintiff RetroLED Components, LLC (“RetroLED”) and Reece Supply Company of

Dallas (“Reece”), by and through their undersigned counsel and pursuant to Rules 26 and 34 of

the Federal Rules of Civil Procedure, hereby requests Principal Lighting Group, LLC, (“Principal

Lighting”) to provide written responses and produce the following described documents at the

offices of Denko & Bustamante, LLP, 2905 San Gabriel St., Suite 205, Austin, Texas 78705,

within 30 days from receipt of this request, as required by the Federal Rules of Civil Procedure.




RetroLED and Reece’s Second Requests For Production to Principal                            Page 1
        Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 3 of 14




                                           DEFINITIONS


        The following definitions and instructions shall apply to each of the requests herein:

        a.      As used herein, the term “RetroLED” means Plaintiff and Counterclaim Defendant

RetroLED Components, LLC, and all of its present and former officers, directors, managers,

employees, consultants, agents, attorneys, accountants, representatives, and all other natural

persons purporting to act on behalf of or in concert with RetroLED.

        b.      As used herein, the term “Reece Supply” means Third Party Defendant and Third

Party Counterclaimant Reece Supply Company of Dallas, and all of its present and former officers,

directors, managers, employees, consultants, agents, attorneys, accountants, representatives, and

all other natural persons purporting to act on behalf of or in concert with Reece Supply.

        c.      As used herein, the term “Principal Lighting” means Defendant, Counterclaim

Plaintiff, Third Party Plaintiff and Third Party Counterclaim Defendant Principal Lighting Group,

LLC, including any parent, subsidiary, predecessor, successor, or other related entities, and all of

its present and former officers, directors, managers, employees, consultants, agents, attorneys,

accountants, representatives, and all other persons or entities purporting to act on behalf or in

concert with Principal Lighting, and the present and former officers, directors, managers,

employees, consultants, agents, attorneys, accountants, and representatives thereof.

        d.      As used herein, the term “Principal Holdings” means Principal Lighting Group

Holdings, LLC—the managing member of Principal Lighting—including any parent, subsidiary,

predecessor, successor, or other related entities, and all of its present and former officers, directors,

managers, employees, consultants, agents, attorneys, accountants, representatives, and all other

persons or entities purporting to act on behalf or in concert with Principal Holdings, and the present




RetroLED and Reece Supply’s Second Requests For Production to Principal                          Page 2
        Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 4 of 14




and former officers, directors, managers, employees, consultants, agents, attorneys, accountants,

and representatives thereof.

       e.      The terms “You,” “Your” means “Principal Lighting” Defendant, Counterclaim

Plaintiff, Third Party Plaintiff and Third Party Counterclaim Defendant Principal Lighting Group,

LLC, Principal Holdings or Principal Lighting Group Holdings, LLC—the managing member of

Principal Lighting including any parent, subsidiary, predecessor, successor, or other related

entities, and all of its present and former officers, directors, managers, employees, consultants,

agents, attorneys, accountants, representatives, and all other persons or entities purporting to act

on behalf or in concert with Principal Lighting, and the present and former officers, directors,

managers, employees, consultants, agents, attorneys, accountants, and representatives thereof.

       f.      The term “Valesco” means Valesco Industries, Inc. including but not limited to

Valesco Industries, LLC as well as all of its present and former officers, directors, managers,

employees, consultants, agents, attorneys, accountants, representatives, and all other natural

persons purporting to act on behalf of or in concert with Valesco.

       g.      The term “Patent-in-Suit” refers to United States Patent No. 9,311,835 issued to

Thomas C. Breihof on April 12, 2016 and titled “Lighting mount for interior-lighted signage and

method of retrofitting a lighted sign.”

       h.      “Related Patents” refers to any patents that either claim priority to the Patent in Suit

or are cited by the Patent in Suit as a patent from which the Patent in Suit claims priority. "Related

Patent Applications" refers to US Provisional Pat. App. No. 61/417,156 or to any patent application

whether or not ultimately issued which at any time either claimed priority to US Pat. App.

13/302,235 or US Provisional Pat. App. No. 61/417,156.




RetroLED and Reece Supply’s Second Requests For Production to Principal                        Page 3
        Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 5 of 14




       i.      “Prosecuting Attorney” refers to any attorney or agent who prosecuted the Patent-

in-Suit and any related patents or related patent applications, including without limitation Matthew

D. Kendall.

       j.      “Litigation” means the case currently styled RetroLED Components, LLC v.

Principal Lighting Group, LLC v. Reece Supply Co. of Dallas, Case No.: 6:18-CV-55-ADA, in the

United States District Court for the Western District of Texas, San Antonio Division.

       k.      “Related Litigation” means any litigations that involve the Patent-in-Suit.

       l.      The “’156 Provisional” means United States Patent Application No. 61/417,156,

filed with the United States Patent and Trademark Office on November 24, 2010.

       m.      The “SignComp Assignment” refers to the assignment between SignComp, LLC

and Principal Lighting Group, LLC dated January 4, 2018, recorded January 4, 2018 for the Patent-

in-Suit and Canadian Patent No. 2,759,366.

       n.      The term “Business Agreements” is to be interpreted as the term “Business

Agreement” is used in the August 23, 2019 Press Release titled, “Principal Lighting Group and

Nichia Corporation enter into business agreement” and available at https://www.p-

led.com/2019/08/principal-lighting-group-and-nichia-corporation-enter-into-business-

agreement/.

       o.      The term “Limited Liability Company Agreement” has the meaning provided in

Title 6 of the Delaware Code § 18-101(9).

       p.      The term “Cease and Desist Letter” means any correspondence, whether physical

or electronic, sent to any person in which Principal Lighting: has demanded that any person cease

and desist infringing any intellectual property owned by, assigned to, licensed to or managed by

Principal Lighting or Principal Holdings; has offered a license or demanded that the person take a




RetroLED and Reece Supply’s Second Requests For Production to Principal                      Page 4
       Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 6 of 14




license to any intellectual property owned by, assigned to, licensed to or managed by Principal

Lighting or Principal Holdings; or has sought more information to determine whether infringement

of any person’s products may be infringing intellectual property of Principal Lighting or Principal

Holdings.

       q.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of this term in Federal Rule of Civil Procedure 34(a), and shall have the broadest

meaning possible under the Federal Rules of Civil Procedure and shall include, but not be limited

to, the original (or a copy when the original is not available), each non-identical copy (including

those which are non-identical by reason of notation or marking, or by appearing in the files of a

separate person), and any books, notebooks, pamphlets, periodicals, letters, reports, memoranda,

handwritten notes, notations, messages, telegrams, wires, cables, press or news wire releases,

records, studies, analyses, summaries, magazines, booklets, circulars, catalogs, bulletins,

instructions, operating or maintenance manuals, operating or product specifications, fabrication

sheets, test data, design specifications, parts lists, calendars, day-timers, notes or records of

meetings, notices, purchase orders, bills, ledgers, checks, tabulations, questionnaires, surveys,

drawings, sketches, schematics, blueprints, flow sheets, working papers, charts, graphs, indices,

tapes, agreements, releases, appraisals, valuations, estimates, opinions, financial statements,

accounting records, income statements, photographs, films or videotapes, minutes, contracts,

leases, invoices, records of purchase or sale, correspondence, electronic or other transcription or

tapings of or notes pertaining to telephone or personal conversations or conferences, tape

recordings, electromagnetic recordings, voice mails messages or transcriptions thereof, interoffice

communications of all types, e-mail messages or printouts thereof, microfilms, CD- ROMS, DVD-

ROMS, videotapes or cassettes, films, movies, computer printouts and any and all other written,




RetroLED and Reece Supply’s Second Requests For Production to Principal                     Page 5
        Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 7 of 14




printed, typed, punched, engraved, taped, filmed, recorded (electronically or otherwise), labeled,

or graphic matter, of whatever description, however produced or reproduced (including computer-

stored or generated data, together with the instructions or programs necessary to search and retrieve

such data), and shall include all attachments to (including tangible things) and enclosures with

(including tangible things) any requested item, to which they are attached or with which they are

enclosed, and each draft thereof. A draft of a non-identical copy is a separate document within the

meaning of this term.

       r.      The term “relating to” means concerning, reflecting, referring to, discussing,

describing, evidencing, or constituting, supporting, and when used in the context of a request for

production of documents concerning a subject matter, includes within the request documents

relating to, referring to, discussing, describing, evidencing or constituting such subject matter and

any documents that are either (1) “relevant evidence” as defined in Rule 401 of the Federal Rules

of Evidence with respect to such subject matter, whether admissible or not, or (2) reasonably may

lead to the discovery by RetroLED of admissible evidence that is relevant to such subject matter.

       s.      The terms “person,” “entity” or “entities” include natural persons, proprietorships,

partnerships, firms, corporations, public corporations, municipal corporations, governments

(including foreign national governments, the government of the U.S. or any state or local

government), all departments and agencies thereof, any governmental agencies of any country,

political subdivisions, groups, associations, or organizations.

       t.      The conjunctions “and” and “or” are to be construed either conjunctively or

disjunctively as necessary to bring within the scope of these requests all responses that might

otherwise be construed as being outside of their scope.

       u.      Identify" or "identity" means to state or a statement of:




RetroLED and Reece Supply’s Second Requests For Production to Principal                       Page 6
       Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 8 of 14




             a. in the case of a person other than a natural person, its name, the address of its

                 principal place of business (including zip code), its telephone number, and the

                 name of its chief executive officer, as well as, if it has a person other than a

                 natural person that ultimately controls it, that other person's name, the address

                 of that person's principal place of business (including zip code), that other

                 person's telephone number, and the name of that other person's chief executive

                 officer;

             b. in the case of a natural person, his or her name, business address and telephone

                 number, employer, and title or position;

             c. in the case of a communication, its date, type (e.g., telephone conversation or

                 discussion), the place where it occurred, the identity of the person who made

                 the communication, the identity of the person who received the communication,

                 the identity of each other person when it was made, and the subject matter

                 discussed;

             d. in the case of a document, the title of the document, the author, the title or

                 position of the author, the addressee, each recipient, the type of document, the

                 subject matter, the date of preparation, and its number of pages; and

             e. in the case of an agreement, its date, the place where it occurred, the identity of

                 all persons who were parties to the agreement, the identity of each person who

                 has knowledge of the agreement and all other persons present when it was

                 made, and the subject matter of the agreement.

      v.     "Including" means including, but not limited to.




RetroLED and Reece Supply’s Second Requests For Production to Principal                    Page 7
        Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 9 of 14




                                        INSTRUCTIONS

       The following instructions shall apply to each of the requests for production:

       1.      In answering the following document requests, You shall furnish all available

information and documents, including information in the possession, custody, or control of any of

its attorneys, directors, officers, agents, employees, representatives, associates, investigators or

division affiliates, partnerships, parents or subsidiaries, and persons under Your control, who have

the best knowledge, not merely information known to it based on its own personal knowledge. If

You cannot fully respond to the following document requests after exercising due diligence to

secure the information requested thereby, so state, and specify the portion of each document

request that cannot be responded to fully and completely. In the latter event, state what efforts

were made to obtain the requested information and the facts relied upon that support the contention

that the document requests cannot be answered fully and completely; and state what knowledge,

information or belief You have concerning the unanswered portion of any such document request.

       2.      If any information requested is claimed to be privileged or otherwise immune from

discovery, please provide all information falling within the scope of the document request which

is not privileged, and for each item of information contained in a document or communication to

which a claim of privilege is made, identify such document or communication with sufficient

particularity for purposes of a motion to compel, such identification to include at least the

following:

               a)      the basis on which the privilege is claimed;

               b)      the names and positions of the author of the information;




RetroLED and Reece Supply’s Second Requests For Production to Principal                      Page 8
      Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 10 of 14




              c)     the name and position of each individual or other person to whom the

              information, or a copy thereof, was sent or otherwise disclosed and, if not apparent,

              the relationship of the persons to the author of the information;

              d) the date of the information;

              e) a description of any accompanying material transmitted with or attached to such

              information;

              f) the number of pages in such document or information or length of

              communication; and

              g) a description of the subject matter of the information, including whether any

              business or non-legal matter is contained or discussed in such information.

       3.     Where the name or identity of a person is requested, please state the full name,

home address, and business address.

       4. When the identity of a document is requested, please provide:

              a)     The nature and the substance of the document with sufficient particularity

              to enable the same to be precisely identified and recognized;

              b)     The date or approximate date on which the document was prepared;

              c)     The identity of each person who wrote, signed, initialed, dictated, or

              otherwise participated in the preparation of such document;

              d)     The identity of each person to whom the document or any copy of it was

              sent or addressed; and

              e)     The identity of each person having custody of the document or any copy of

              it.




RetroLED and Reece Supply’s Second Requests For Production to Principal                     Page 9
       Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 11 of 14




        5.     “Describe in detail,” as used herein, shall mean to recite, in writing, all facts which

You or Your counsel have obtained, have access to and/or are aware of, that refer or relate to the

subject matter about which a document request is being made, including but not limited to:

               a)     The source or sources of each stated fact;

               b)     The date upon which You obtained and/or became aware of each stated fact;

               c)     All persons with knowledge of each stated fact;

               d)     The identity of all documents which support, negate or otherwise refer or

               relate to each stated fact; and

               e)     All communications referring or relating to each stated fact.

        6.     If Your response to a particular document request is a statement that You lack the

ability to comply with that document request You must specify whether the inability to comply is

because the particular item or category of information never existed, has been destroyed, has been

lost, misplaced, or stolen, or has never been, or is no longer, in Your possession, custody, or

control, in which case the name and address of any person or entity known or believed by You to

have possession, custody, or control of that information or category of information must be

identified.

        7.     To the extent a request for production requests that certain information regarding

sales volume or gross revenue such information shall be stated on a monthly basis.

        8.     These requests shall be deemed continuing so as to require You to provide modified

or supplemental answers if You obtain additional information or documents after the time of Your

response.




RetroLED and Reece Supply’s Second Requests For Production to Principal                      Page 10
      Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 12 of 14




                                REQUESTED DOCUMENTS


       44.    Cease and Desist Letters relating to the Patent-in-Suit.

       45.    Responses to the Cease and Desist Letters received by You.

       46.    Documents relating to sales of Your products from January 4, 2018, the date of the

SignComp Assignment, to the present.

       47.    Documents relating to offers for sale of Your products from January 4, 2018, the

date of the SignComp Assignment, to the present.

       48.    Documents relating to profits earned by You due to the sales of Your products from

January 4, 2018, the date of the SignComp Assignment, to the present.

       49.    Documents relating to the pricing of Your products from January 4, 2018, the date

of the SignComp Assignment, to the present.




RetroLED and Reece Supply’s Second Requests For Production to Principal                 Page 11
      Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 13 of 14




                                         Respectfully submitted,

Dated: January 6, 2020
                                          /s/ John M. Bustamante
                                          J. Scott Denko
                                          State Bar No. 00792457
                                          Denko@DCLLegal.com
                                          John M. Bustamante
                                          State Bar No. 24040618
                                          Bustamante@DCLLegal.com
                                          DENKO & BUSTAMANTE LLP
                                          2905 San Gabriel St., Suite 205
                                          Austin, Texas 78705
                                          Telephone: (512) 580-2420
                                          Facsimile: (737) 236-8343

                                          ATTORNEYS FOR RETROLED
                                          COMPONENTS, LLC AND
                                          REECE SUPPLY COMPANY OF DALLAS




RetroLED and Reece Supply’s Second Requests For Production to Principal     Page 12
       Case 6:18-cv-00055-ADA Document 93-3 Filed 07/29/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was served on January 6, 2020 via electronic mail on the following counsel of record as
indicated below:

   Wasif H. Qureshi                               Blake T. Dietrich
   Texas State Bar No. 24048155                   Texas State Bar No. 24087420
   wqureshi@jw.com                                bdietrich@jw.com
   JACKSON WALKER LLP                             JACKSON WALKER LLP
   1401 McKinney, Suite 1900                      2323 Ross Ave., Suite 600
   Houston, Texas 77010                           Dallas, TX 75201
   Telephone: (713) 752-4521                      Telephone: (214) 953-6000
   Facsimile: (713) 308-4121

   Attorneys for Principal Lighting                Attorneys for Principal Lighting
   Group, LLC                                      Group, LLC


Dated: January 6, 2020                      Respectfully submitted,

                                             /s/ John M. Bustamante
                                            J. Scott Denko
                                            State Bar No. 00792457
                                            denko@dcllegal.com
                                            John M. Bustamante
                                            State Bar No. 24040618
                                            butstamante@dcllegal.com
                                            DENKO & BUSTAMANTE LLP
                                            2905 San Gabriel St., Suite 205
                                            Austin, Texas 78705
                                            Telephone: (512) 580-2420
                                            Facsimile: (737) 236-8343

                                            ATTORNEYS FOR RETROLED
                                            COMPONENTS, LLC AND
                                            REECE SUPPLY COMPANY OF DALLAS




RetroLED and Reece Supply’s Second Requests For Production to Principal                 Page 13
